CLEMENS, Senior Judge.
Defendant Terry Lee Gapsch was found guilty of driving while intoxicated; the trial court fined him $250.00 and costs.
By his brief defendant contends there was no probable cause for his arrest. This because of inconsistent testimony by the arresting officer in a related case. There, another court had found defendant was not guilty of resisting arrest.
By its brief the State replies that there was evidence of probable cause for arresting and finding defendant guilty of driving while intoxicated. This despite claimed inconsistent statements previously made by the arresting officer. That was in an earlier time in a related case wherein the first court had found defendant was not guilty of resisting arrest.
Defendant’s brief points to nothing said by the arresting officer in the earlier resisting arrest case refuting his testimony in the present driving while intoxicated case.
Here the arresting officer’s testimony, and that of the defendant himself, showed he had, as charged, driven while intoxicated.
Defendant’s cited case of State v. Tyler, 622 S.W.2d 379[2—6] (Mo.App.1981), refutes his plain error contention. It holds that where the evidence clearly shows guilt the defendant fails to meet his burden to show manifest injustice. So it is here.
Affirmed.
SMITH, P.J., and SATZ, J., concur.